    Case 4:19-cv-04274 Document 12 Filed on 11/14/19 in TXSD Page 1 of 4




                  UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
TOSHIBA INTERNATIONAL            )
CORPORATION,                     )
                                 )
               PLAINTIFF,        )
v.                               )
                                 )
PABLO D’AGOSTINO, an             ) No. 4:19-cv-04274
individual, SUDHAKAR KALAGA, )
an individual,) PD RENTALS, LLC, )
KIT CONSTRUCTION SERVICES, )
INC., KIT PROFESSIONALS, INC., )
SKBP VENTURES, LLC, and          )
SVSRK ENTERPRISES, LLC,          )
                                 )
               DEFENDANTS.       )

        PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
      Plaintiff Toshiba International Corporation makes this disclosure pursuant to

Rule 7.1 of the Federal Rules of Civil Procedure and the Court’s October 31, 2019

Order for Conference and Disclosure of Interested Parties. Toshiba International

Corporation is a corporation organized under the laws of California with its

headquarters in Houston, Texas. Toshiba International Corporation is a wholly

owned subsidiary of Toshiba America, Inc. Toshiba America, Inc. is a wholly

owned subsidiary of Toshiba Corporation in Japan. Toshiba Corporation is a

publicly held company traded in Japan. The only affiliate of a publicly held

corporation that owns 10% or more of Toshiba Corporation’s stock is Goldman
     Case 4:19-cv-04274 Document 12 Filed on 11/14/19 in TXSD Page 2 of 4




Sachs & Co., (although some or all of that stock may be held for the beneficial

ownership of others).

      In addition to the above-named entities, the following persons and entities are

also financially interested in the outcome of this litigation:

          • Unknown heirs or beneficiaries to the estate of Pablo D’Agostino

          • PD Rentals, LLC

          • Sudhakar Kalaga

          • KIT Construction Services, Inc.

          • KIT Professionals, Inc.

          • SKBP Ventures, LLC

          • SVSRK Enterprises, LLC.

                                           Respectfully submitted,
Dated: November 14, 2019
                                     By: /s/ Justin Synhorst
                                        Justin Synhorst
                                        Texas State Bar No. 24095289
                                        S.D. Tex. Bar No. 3099928
                                        justin.synhorst@whitecase.com
                                        1200 Smith Street, Suite 2300
                                        Houston, TX 77002
                                        tel.: (713) 496-9700
                                        fax: (713) 496-9701
                                          Attorney-in-Charge for Toshiba
                                          International Corporation




                                            2
Case 4:19-cv-04274 Document 12 Filed on 11/14/19 in TXSD Page 3 of 4




                                OF COUNSEL
                                Christopher M. Curran (pro hac vice)
                                ccurran@whitecase.com
                                Samuel J. Sharp (pro hac vice)
                                samuel.sharp@whitecase.com

                                701 Thirteenth Street, N.W.
                                Washington, DC 20005
                                tel.: (202) 626-3600
                                fax: (202) 639-9355
                                Daniel Fridman (pro hac vice)
                                dfridman@ffslawfirm.com
                                Fridman Fels & Soto, PLLC
                                2525 Ponce de Leon Boulevard, Suite 750
                                Coral Gables, FL 33134
                                tel.: (305) 569-7720
                                fax: (786) 627-4145
                                Counsel to Toshiba International
                                Corporation




                                 3
    Case 4:19-cv-04274 Document 12 Filed on 11/14/19 in TXSD Page 4 of 4




                       CERTIFICATE OF SERVICE

      I hereby certify that on November 14, 2019, I electronically filed the

foregoing Plaintiff’s Corporate Disclosure Statement with the Clerk of the Court

using the CM/ECF system, which will send a notification of such filing to all

counsel of record who are deemed to have consented to electronic service.



                                        Respectfully submitted,


                                     By: /s/ Justin Synhorst
                                       Justin Synhorst
                                       justin.synhorst@whitecase.com
                                       1200 Smith Street, Suite 2300
                                       Houston, TX 77002
                                       tel.: (713) 496-9700
                                       fax: (713) 496-9701
